On all the circumstances disclosed, there is no basis in fact for departing from the usual rule that a corporation, in whose right and on whose behalf a stockholder’s suit is brought, is a necessary party defendant. In this ease, dismissal will not result in inability to obtain redress, if any is proper, in an appropriate forum in which jurisdiction may be obtained on both corporations. Order unanimously reversed, with $20 costs and disbursements to the defendant-appellant, and judgment is directed to be entered in favor of the defendant-appellant dismissing the complaint herein, with costs. Present — Peek, P. J., Dore, Van Yoorhis and Breitel, JJ.